 1
                                      UNITED STATES DISTRICT COURT
 2
                                     EASTERN DISTRICT OF CALIFORNIA
 3
 4
      Jose Acosta,                                       Case No. 1:19-cv-00650-LJO-SKO
 5
                     Plaintiff,
 6                                                       Order Re: Stipulation to Extend Time to Respond
                                                         to Initial Complaint By More Than 30 Days
 7           vs.

 8                                                       (Doc. 10)
      Kristopher Calvillo-Diaz dba El Kora Auto
 9    Repair and Tires; Congregation of Rogationists;

10                   Defendants.
11
12          Plaintiff Jose Acosta (“Plaintiff”) filed its complaint on May 14, 2019. (Doc. 1.) On June 5, 2019,

13   Plaintiff and Defendant Congregation of Rogationists (“Defendant”) stipulated to extend the time for

14   Defendant to respond to the complaint to July 19, 2019. (See Doc. 5.)
15          The parties filed a second “Stipulation to Extend Time” for Defendant to respond to the complaint
16   (Doc. 10) on July 24, 2019—five days after Defendant’s responsive pleading deadline. Although the
17   Court may extend time to file a responsive pleading after the deadline has expired because of “excusable
18   neglect,” Fed. R. Civ. P. 6(b)(1)(B), no such excusable neglect has been articulated—much less shown—
19   here. Notwithstanding this deficiency, given the absence of bad faith or prejudice to Plaintiff (as
20
     evidenced by the parties’ agreement to the extension of time), and in view of the liberal construction of
21
     Fed. R. Civ. 6(b)(1) to effectuate the general purpose of seeing that cases are tried on the merits, see
22
     Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258–59 (9th Cir. 2010), the Court GRANTS the
23
     parties’ stipulated request. The parties are cautioned that future post hoc request for extensions of time
24
     will be viewed with disfavor.
25
     ///
26
     ///
27
     ///
28


                                                         1
                                                                               1:19-cv-00650-LJO-SKO -- ORDER
 1            IT IS HEREBY ORDERED that Defendant Congregation of Rogationists shall respond to
 2   Plaintiff’s complaint on or before August 16, 2019.
 3
 4
     IT IS SO ORDERED.
 5
 6   Dated:     July 26, 2019                                  /s/   Sheila K. Oberto           .
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                           2
                                                                             1:19-cv-00650-LJO-SKO -- ORDER
